ORDER

PER CURIAM.
On October 4, 2000, a jury convicted Arthur Weil of the class A felony of robbery in the first degree, § 569.020, RSMo 2000. The court sentenced Mr. Weil, as a prior offender, to twenty-five years imprisonment. On appeal, Mr. Weil asserts that the court erred when it overruled his objection to jury instruction number five since there was a variance between the instruction and the amended information. This court finds that the variance was not material, and Mr. Weil did not suffer prejudice because of the variance. Since a published opinion would have no prece-dential value, a memorandum has been provided to the parties.
*26The judgment of the trial court is affirmed. Rule 30.25(b).